Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are currently pending.

AFCP 2.0
After final amendment submitted with the request will not be treated under AFCP 2.0. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.

As per claim(s) 1-10, independent claim 1 has been amended to include “wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates” which has not been previously considered and will require further search and consideration.

As per claim(s) 11-20, independent claim 11 has been amended to include “wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates” which has not been previously considered and will require further search and consideration.
As per claim(s) 21-25, independent claim 21 has been amended to include “wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates” which has not been previously considered and will require further search and consideration.
As per claim(s) 26-30, independent claim 26 has been amended to include “wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates” which has not been previously considered and will require further search and consideration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

 
/M.K.P/Examiner, Art Unit 2464         

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464